Exhibit [Press release] MICHAEL A. KELLY JOINS METTLER TOLEDO BOARD OF DIRECTORS COLUMBUS, Ohio, USA – July 24, 2008 – Mettler-Toledo International Inc. (NYSE: MTD) announced today that Michael A. Kelly has been appointed to its Board of Directors, effective yesterday. Mr. Kelly is Executive Vice President at 3M Company, where he is responsible for Display and Graphics, a $4 billion operating unit of 3M.During his more than 20 years at 3M, he has held various positions, including a number of international assignments. Robert F.
